DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment of claim 1, in the paper of 6/17/2022, is acknowledged.  Claims 1-11 are pending and at issue.
Election/Restrictions
Applicant's election with traverse of Group 1, Claims 1-6 and 11, drawn to a polymerase, in the paper of 6/17/2022, is acknowledged.  
Applicants traverse the restriction requirement on the basis that applicants submit that groups I-III each involve the same “specieal technical feature”, i.e. the same polymerase enzyme.  In support of position applicants submit that Solexa Limited discloses a number of polymerases but that none of these have greater than 80.80% sequence identity to SEQ ID NO:1 and that since applicants have amended the claimed polymerase to those having at least 85% sequence identity to SEQ ID NO:1, Solexa Limited does not break the unity of invention.
Applicants traversal of the restriction requirement based upon applicants amendment of the claims in the paper of 6/17/2022 is acknowledged and has been carefully considered, however is not found persuasive on the basis that applicants claims still do not share a special technical feature as required to preserve unity of invention.  The basis of the lack of unity of invention is that as discussed below the claimed polymerase enzyme is obvious over Smith et al. (U.S. Patent No. 8,460,910) and Sorge et al. (US Pub. No. 2005/0069908) as discussed below.
Applicants election of the species of serine (S)(L409S) from Species Group 1); glycine (G)(Y410G) from Species Group 2) and serine (S)(P411S) from Species Group 3) with traverse in the paper of 6/17/2022, is acknowledged. 
Claims 7-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
The information disclosure statements filed on 1/15/2020 and 6/17/2022 are acknowledged and have been considered and initialed as such.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6 and 11 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-4, 6 and 11 are directed to all possible polymerase enzymes according to SEQ ID NO. 1 or any polymerase that shares a mere 85% amino acid sequence identity thereto, comprising the following mutation(s): a. at position 409 of SEQ ID NO. 1: serine (S) (L409S), b. at position 410 of SEQ ID NO. 1: glycine (G) (Y410G) and c. at position 411 of SEQ ID NO. 1: serine (S) (P411S), wherein the enzyme has little or no 3'-5' exonuclease activity.  The specification, however, only provides the representative species of those polymerase enzymes according to SEQ ID NO. 1 comprising the following mutation(s): a. at position 409 of SEQ ID NO. 1: serine (S) (L409S), b. at position 410 of SEQ ID NO. 1: glycine (G) (Y410G) and c. at position 411 of SEQ ID NO. 1: serine (S) (P411S), wherein the enzyme has little or no 3'-5' exonuclease activity, encompassed by these claims.  There is no disclosure of any particular structure to function/activity relationship in the disclosed species.  The specification also fails to describe additional representative species of these mutant polymerases by any identifying structural characteristics or properties, for which no predictability of structure is apparent.  Given this lack of additional representative species as encompassed by the claims, and applicant’s lack of defining structural limitations of the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claims 1-4, 6 and 11 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for that polymerase enzymes according to SEQ ID NO. 1 comprising the following mutation(s): a. at position 409 of SEQ ID NO. 1: serine (S) (L409S), b. at position 410 of SEQ ID NO. 1: glycine (G) (Y410G) and c. at position 411 of SEQ ID NO. 1: serine (S) (P411S), wherein the enzyme has little or no 3'-5' exonuclease activity encompassed by these claims, does not reasonably provide enablement for any polymerase enzymes according to SEQ ID NO. 1 or any polymerase that shares a mere 85% amino acid sequence identity thereto, comprising the following mutation(s): a. at position 409 of SEQ ID NO. 1: serine (S) (L409S), b. at position 410 of SEQ ID NO. 1: glycine (G) (Y410G) and c. at position 411 of SEQ ID NO. 1: serine (S) (P411S), wherein the enzyme has little or no 3'-5' exonuclease activity.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 1-5, 8, 20-23 are so broad as to encompass any possible polymerase enzymes according to SEQ ID NO. 1 or any polymerase that shares a mere 85% amino acid sequence identity thereto, comprising the following mutation(s): a. at position 409 of SEQ ID NO. 1: serine (S) (L409S), b. at position 410 of SEQ ID NO. 1: glycine (G) (Y410G) and c. at position 411 of SEQ ID NO. 1: serine (S) (P411S), wherein the enzyme has little or no 3'-5' exonuclease activity, broadly encompassed by the claims.  The claims rejected under this section of U.S.C. 112, first paragraph, do not place any structural limits on the claimed mutant polymerase enzymes.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  However, in this case the disclosure is limited to that polymerase enzymes according to SEQ ID NO. 1 comprising the following mutation(s): a. at position 409 of SEQ ID NO. 1: serine (S) (L409S), b. at position 410 of SEQ ID NO. 1: glycine (G) (Y410G) and c. at position 411 of SEQ ID NO. 1: serine (S) (P411S), wherein the enzyme has little or no 3'-5' exonuclease activity.	
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
	The specification does not support the broad scope of the claims which encompass all modifications and fragments of any polymerase enzymes according to SEQ ID NO. 1 or any polymerase that shares a mere 85% amino acid sequence identity thereto, comprising the following mutation(s): a. at position 409 of SEQ ID NO. 1: serine (S) (L409S), b. at position 410 of SEQ ID NO. 1: glycine (G) (Y410G) and c. at position 411 of SEQ ID NO. 1: serine (S) (P411S), wherein the enzyme has little or no 3'-5' exonuclease activity, because the specification does not establish: (A) regions of the protein structure which may be modified without effecting the desired activity; (B) the general tolerance of mutant polymerases to the specific modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any amino acid residue of any DNA polymerase with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  Because of this lack of guidance, the extended experimentation that would be required to determine which substitutions would be acceptable to retain the desired polymerase activity claimed and the fact that the relationship between the sequence of a peptide and its tertiary structure (i.e. its activity) are not well understood and are not predictable (e.g., see Ngo et al. in The Protein Folding Problem and Tertiary Structure Prediction, 1994, Merz et al. (ed.), Birkhauser, Boston, MA, pp. 433 and 492-495, Form-892), it would require undue experimentation for one skilled in the art to arrive at the majority of those polypeptides of the claimed genus having the claimed desired polymerase activity.
	Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any polymerase enzyme according to SEQ ID NO. 1 or any polymerase that shares a mere 85% amino acid sequence identity thereto, comprising the following mutation(s): a. at position 409 of SEQ ID NO. 1: serine (S) (L409S), b. at position 410 of SEQ ID NO. 1: glycine (G) (Y410G) and c. at position 411 of SEQ ID NO. 1: serine (S) (P411S), wherein the enzyme has little or no 3'-5' exonuclease activity.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of those mutant polymerases having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent No. 8,460,910) and Sorge et al. (US Pub. No. 2005/0069908).
Smith et al. (U.S. Patent No. 8,460,910) teach a number of modified polymerase enzymes which exhibit improved incorporation of nucleotide analogues bearing substituents at the 3’ position of the sugar moiety that are larger in size than the naturally occurring 3’ hydroxyl group and methods of using these modified polymerases to incorporate nucleotides into polynucleotides, particularly in the context of DNA sequencing.  Smith et al. teach that amino acid sequence variation in a particular three amino acid region of the nucleotide binding site referred to as the “motif A region” has a profound effect on the ability of polymerase to incorporate nucleotide analogues having a substituent at the 3’ position which is larger than a hydroxyl group.  Smith et al. teach that the motif A region occurs at position 408-410 of the 9oN and at positions 409-411 of Pyrococcus furiosus.  Smith et al. teach that there are preferred amino acid substitutions for each of the three positions of the motif A region.  Smith et al. teach that the preferred substitutions are wherein the first amino acid of the motif A region is substituted with serine, the second amino acid of the motif A region is substituted with glycine and the third amino acid of the motif A region is substituted with serine (see claim 1 and supporting text).  Smith et al. teach additional modifications of the Pfu polymerase such as A488L mutation lead to improved incorporation of ddNTPs in sequencing reactions.  Smith et al. teach that in addition to the above modified 9oN polymerase and Pfu polymerase other polymerases may also be similarly modified with a similar effect.  Smith et al. teach the use of the so modified polymerases in methods of incorportating nucleotides into polynucleotides in the contest of DNA sequencing.  Smith et al. also teach the modified DNA polymerases as a part of a kit.
Sorge et al. (US Pub. No. 2005/0069908) teach the generation and characterization of a number of archael DNA polymerase mutants with deficient 3’-5’ exonuclease activity and reduced base analog activity.  Sorge et al. teach the use of the DNA polymerase mutants in methods of nucleic acid synthesis.  Sorge et al. teach the existence of a LYP motif in the Archael Family B DNA polymerases which effects the polymerases reverse transcriptase activity.  Sorge et al. further teach an archael DNA polymerase isolated from Pyrococcus abyssi which has greater that 98% sequence identity to instant SEQ ID NO:1 (see SEQ ID NO:85, claim 1 and supporting text of Sorge et al.).  Sorge et al. also teach the modified DNA polymerases as a part of a kit.
One of skill in the art before the effective filing date would have been motivated to modify the archael DNA polymerase taught by Sorge et al. as SEQ ID NO:85 as per Smith et al. in the motif A region as a means of increasing the polymerases ability to incorporate modified nucleotides into polynucleotides, particularly in the context of DNA sequencing.  One of skill in the art before the effective filing date would have been motivated to modify the archael DNA polymerase taught by Sorge et al. as SEQ ID NO:85 with the motif A substitutions, L409S, Y410G, P411S and A486L as taught by Smith et al. for use in nucleic acid synthesis and sequencing methods and as a part of a kit.  The expectation of success is high based upon the high level of skill in the art of recombinant protein engineering and sequencing as exemplified by the teachings of both Smith et al. and Sorge et al. who teach all of the substrates and methods required to produce the modified polymerases.
Remarks
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930. The examiner can normally be reached 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
7/12/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652